DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Response to Arguments
3.	Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. Applicant argues that Fouquet does not teach the “first signal element of the two signal elements is embedded in a layer of a multi-layer printed circuit board, the layer being disposed on the primary side of the insulative layer, and a second signal element of the two signal elements is embedded in a layer of the multi-layer printed circuit board, the layer being disposed on the secondary side of the insulative layer; and wherein a first power coupling element of the two power coupling elements is embedded in the layer being disposed on the primary side of the insulative layer, and a second power coupling element of the two power coupling elements is embedded in the layer being disposed on the secondary side of the insulative layer” as amended claim 1. 



    PNG
    media_image1.png
    516
    695
    media_image1.png
    Greyscale

After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The examiner interprets layers 491,455, 456, and 492 of Fouquet as the claimed “multi-layer printed circuit board” and layer 451 as the claimed “insulative layer.” As seen in FIGURE 20, Fouquet discloses two transformers 318 and 328, equivalent to the claimed “a planar signal transformer and a planar power transformer.” Each of transformers 318 and 328 in Fouquet has the structure shown in FIGURES 22-25. In each transformers 318 and 328, a primary side coil is formed by two spirals 453 and 461 connected by via 483 on upper side of the insulative layer 451. This primary side coil formed by spirals 453 and 461 are embedded in layers 455 and 491. The examiner interprets the two spirals 453 and 461 connected by via 483 in each transformers 318 and 328 collectively as the claimed “first signal element” and “first power coupling element” respectively, and the two layers 455 and 491 collectively are interpreted as “a layer” as claimed. The examiner also interprets the upper side of the insulative layer 451 as the “primary side” as claimed. Similarly, in each transformers 318 and 328, a secondary coil is formed by two spirals 453 and 462 connected by via 484 on lower side of the insulative layer. This secondary coil formed by spirals 453 and 462 are embedded in layers 456 and 492. The examiner interprets the two spirals 453 and 462 collectively as the claimed “second signal element” and “second power coupling element” respectively, and the two layers 456 and 492 collectively are interpreted as “a layer” as claimed. The examiner also interprets the lower side of the insulative layer 451 as the claimed “secondary side.” Therefore, Fouquet teaches “first signal element of the two signal elements is embedded in a layer of a multi-layer printed circuit board, the layer being disposed on the primary side of the insulative layer, and a second signal element of the two signal elements is embedded in a layer of the multi-layer printed circuit board, the layer being disposed on the secondary side of the insulative layer; and wherein a first power coupling element of the two power coupling elements is embedded in the layer being disposed on the primary side of the insulative layer, and a second power coupling element of the two power coupling elements is embedded in the layer being disposed on the secondary side of the insulative layer” as amended claim 1.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2, 4-7, 9, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s the difference between “a layer” in line 14 and in lines 16-17.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama (U.S. PG. Pub. No. 2012/0020419 A1) in view of Fouquet et al. (U.S. PG. Pub. No. 2008/0278275 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Kaeriyama teaches an integrated system (Fig. 21) for signal and power transmission with galvanic isolation, comprising:
an insulative layer (insulative layer between L1 and L2, Fig. 6 for illustration purpose only) having a primary side (L1 side) and a secondary side (L2 side); and
a planar signal transformer (e.g. transformer formed by elements L12 and L11, or elements L22 and L21, Fig. 11 for illustration purpose only) and a planar power transformer both being (i) (e.g. the other of transformer formed by elements L12 and L11, or elements L22 and L21, Fig. 11 for illustration purpose only) disposed side by side across a length on the insulative layer; and (ii) configured to isolate a control signal source (control source from CONTROL CIRCUIT) and a power source (power source from CONTROL CIRCUIT) from a gate driver Drv;
wherein the planar signal transformer comprises two signal coupling elements (elements L12 and L11, or elements L22 and L21) that are disposed on the primary side and the secondary side of the insulative layer respectively, to transmit signal between the primary side and the secondary side of the insulative layer, and the planar power transformer comprises two power coupling elements (the other of elements L12 and L11, or elements L22 and L21) that are disposed on the primary side and the secondary side of the insulative layer respectively, side by side of the two signal coupling elements, to transmit power between the primary side and the secondary side of the insulative layer (paras. [0069], [0083], [0086], [0091], and [0099]). Kaeriyama does not expressly teach
wherein a first signal element of the two signal elements is embedded in a layer of a multi-layer printed circuit board, the layer being disposed on the primary side of the insulative layer, and a second signal element of the two signal elements is embedded in a layer of the multi-layer printed circuit board, the layer being disposed on the secondary
side of the insulative layer; and
wherein a first power coupling element of the two power coupling elements is embedded in the layer being disposed on the primary side of the insulative layer, and a second power coupling element of the two power coupling elements is embedded in the layer being disposed on the secondary side of the insulative layer.
Fouquet et al., hereinafter referred to as “Fouquet,” teaches an integrated system (FIG. 8) for signal and power transmission with galvanic isolation (FIGURES 20-25),
wherein a first signal element (453 and or 461, or 453 and or 464 of transformer 318 or 328) of the two signal elements (453 and or 461, and 453 and or 464) is embedded in a layer 455 and or 491, or 456 and or 492 of a multi-layer printed circuit board (para. [0037]), the layer being disposed on the primary side (upper or lower side) of the insulative layer 451, and a second signal element (the other of 453 and or 461, or 453 and or 464) of the two signal elements is embedded in a layer (the other of 455 and or 491, or 456 and or 492) of the multi-layer printed circuit board, the layer being disposed on the secondary side (the other of upper or lower side) of the insulative layer; and
wherein a first power coupling element (453 and or 461, or 453 and or 464 of the other of transformer 318 or 328) of the two power coupling elements (453 and or 461, and 453 and or 464) is embedded in the layer 455 and or 491, or 456 and or 492 being disposed on the primary side of the insulative layer, and a second power coupling element (the other of 453 and or 461, or 453 and or 464) of the two power coupling elements is embedded in the layer being disposed on the secondary side of the insulative layer (paras. [0037], [0053], and [0065]-[0066]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coupling elements embedded in the multi-layer printed circuit board as taught by Fouquet to the integrated system of Kaeriyama to facilitate manufacturing since disposing coils in a multilayer printed circuit board is known or conventional (para. [0037]) and or to protect the coupling elements from foreign objects, such as dust and moisture.
With respect to claim 2, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the two signal coupling elements comprise a first primary winding and a first secondary winding which are disposed on the primary and the secondary sides of the insulative layer respectively (Kaeriyama, para. [0090], Fouquet, para. [0059]).
With respect to claim 4, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the two power coupling elements comprise a second primary winding and a second secondary winding which are disposed on the primary and the secondary sides of the insulative layer respectively (Kaeriyama, para. [0090], Fouquet, para. [0059]).
With respect to claim 7, Kaeriyama teaches the integrated system of claim 1. Chen does not expressly teach two electromagnetic shielding plates which are disposed on the primary and the secondary sides of the insulative layer respectively, to cover the planar signal transformer.
Fouquet et al., hereinafter referred to as “Fouquet,” teaches an integrated system (FIG. 8) for signal and power transmission with galvanic isolation (FIGURE 20-25) comprising two electromagnetic shielding plates 504 and 505 (see FIGURE 26 for illustration) which are disposed on the primary and the secondary sides of the insulative layer respectively, to cover the planar signal transformer (para. [0070]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding plates as taught by Fouquet to the integrated system of Chen provide the required electromagnetic shielding (para. [0070]).
With respect to claim 11, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the at least one layer of the multi-layer printed circuit board is discontinuous (Kaeriyama, para. [0066]).
With respect to claim 12, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the insulative layer is also embedded in one layer of the multi-layer PCB (Fouquet, para. [0065]).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama in view of Fouquet, as applied to claim 1 above, and further in view of Scholz (U.S. PG. Pub. No. 2014/0375411 A1).
With respect to claim 5, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the planar power transformer further comprises two magnetic cores 404 and 405 (see FIGURES 21 for illustration) which are disposed on the primary and the secondary sides of the insulative layer respectively (Fouquet, para. [0063]). Kaeriyama in view of Fouquet does not expressly teach the magnetic cores cover the two power coupling elements.
Scholz teaches an integrated system (e.g. Figs. 5 and 6), wherein the planar power transformer further comprises two magnetic cores 4a and 4b which are disposed on the primary and the secondary sides of the insulative layer respectively to cover the two power coupling elements 1 and 2 (paras. [0058] and [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic core covering the coupling elements as taught by Scholz to the integrated system of Kaeriyama in view of Fouquet to further improve magnetic coupling between the coupling elements.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama in view of Fouquet, as applied to claim 7 above, and further in view of Worthington (U.S. PG. Pub. No. 2013/0207767 A1).
With respect to claim 9, Kaeriyama in view of Fouquet teaches the integrated system of claim 7. Kaeriyama in view of Fouquet does not expressly teach the two electromagnetic shielding plates are embedded in two different layers of the multi-layer printed circuit board.
Worthington teaches an integrated system (e.g. FIGUREs 2-2A), wherein the two electromagnetic shielding plates 28 and 30 are embedded in two different layers of the multi-layer printed circuit board 32 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding plates embedded in the printed circuit board as taught by Worthington to the integrated system of Kaeriyama in view of Fouquet to improve magnetic coupling between the coupling elements (para. [0034]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837